                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 RANDALL LEE DALTON, et al.,                       )
                                                   )
                         Plaintiffs,               )
                                                   )
         v.                                        ) Case No. 17-04057-CV-C-NKL
                                                   )
 MICHAEL BARRETT, et al.,                          ) Oral Argument Requested
                                                   )
                         Defendants.               )

          REPLY SUGGESTIONS IN SUPPORT OF MOTION TO INTERVENE

        The Attorney General’s Motion to Intervene established why it is critical that he be allowed

to intervene in this case. The existing parties’ proposed consent judgment, if entered, will

substantially change the way that crimes are prosecuted in the State of Missouri and undermine

existing statutes governing the appointment of counsel. This case implicates a host of state

interests, and the Missouri State Public Defender Commission (“MSPD”) is not an adequate

representative of all of those interests. Indeed, the Plaintiffs concede that the Attorney General

has a recognized interest in this litigation. See Pl. Resp. at p.8 (“the Attorney General clearly

maintains a legitimate interest in this case.”).

        The Attorney General seeks to intervene not as counsel for other state entities, but rather

in his official capacity as a party advocating for the interests he is constitutionally charged with

upholding. The Attorney General has expeditiously moved to intervene upon learning of the

proposed consent judgment and after the MSPD spurned the Attorney General’s attempt to learn

about the parties’ mediation leading to the proposed consent judgment. The MSPD’s conduct, not

described in a fulsome manner in its opposition brief, has made clear that neither the Attorney

General nor the broad interests of the Attorney General were welcome at the negotiating table.

Soon after the State and Governor were dismissed from the lawsuit, the Attorney General sought
                                                   1

         Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 1 of 7
information about the case – particularly concerning settlement discussions and mediation in order

to continue advocating for the interests he is constitutionally charged with upholding. But because

of the MSPD’s refusal to cooperate, the Attorney General has no recourse to participate in the case

absent intervention as a party.

       The Attorney General, as Missouri’s constitutional officer charged with defending the

public interest, has met all the requirements for intervention as a matter of right under Rule 24(a)(2)

and permissive intervention under Rule 24(b)(1)(B).

       I.       The Attorney General’s interests are unique and are not adequately
                represented by the existing parties in this lawsuit.

       The MSPD, at best, represents a narrow set of interests. As the MSPD notes in its

opposition brief, its duty is to “fulfill and carry out the State’s constitutional obligation to provide

counsel to indigent defendants facing incarceration for charged crimes.” MSPD Br. at p.2. The

Attorney General agrees that individuals accused of crimes must be provided with a

constitutionally adequate defense. But the MSPD’s mission is not all that is at issue in this case,

and that mission represents just a subset of the State of Missouri’s collective interests at stake. The

proposed consent judgment will affect virtually every aspect of the prosecution of crimes in

Missouri.

       The parties’ arguments in their opposition briefs to intervention acknowledge that the

Attorney General’s interests are not adequately represented in this case. Plaintiffs describe the

MSPD as an “adversary” to the Attorney General and the State’s prosecution interests—an

adversary that will be made more “sufficiently-resourced” by the proposed consent judgment. Pl.

Br. at p.8. And the MSPD alternatively argues that the Attorney General seeks to “represent

himself, and prosecutors and police.” MSPD Br. at 7. The parties’ characterizations of the




                                                   2

            Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 2 of 7
Attorney General’s interests—adverse to, and not shared by, the existing parties—support the need

for the Attorney General to intervene and have a seat at the table in this important dispute.

       The Attorney General, as the State’s chief legal officer and prosecutor, must ensure that

the health, safety, and welfare of all Missourians is protected. The Attorney General is a

constitutional guardian of public safety and his office contributes to the overall functioning of the

justice system.   Nothing implicates those interests more than monumental changes to the

prosecution of state crimes. The proposed consent judgment has the potential to result in releasing

arrested individuals accused of some of the most serious felonies in Missouri, courts dismissing

charges, and transformations to the way that prosecutors and public defenders interact in criminal

cases. The Attorney General’s disagreements with the MSPD’s assessment of the proposed

consent judgment’s impact only highlights the parties’ divergent interests.

       The MSPD has no obligation or right to define the full slate of the State’s interests. Those

obligations and rights belong to the Attorney General. “It is for the attorney general to decide

where and how to litigate issues involving public rights and duties and to prevent injury to the

public welfare.” State ex rel. Igoe v. Bradford, 611 S.W.2d 343, 347 (Mo. App. W.D. 1980). The

Missouri Attorney General has broad authority to appear as a party in cases where the State’s

interests are implicated. § 27.060; see Dunivan v. State, 466 S.W.3d 514, 518 (Mo. banc 2015)

(Attorney General allowed to intervene in a case that had named other state defendants).

       By Plaintiffs’ own concession, the Attorney General has a recognized interest in the subject

matter of this litigation. See Pl. Resp. at p.8. And both parties’ oppositions to the Attorney

General’s motion underscores the disparate interests that the Attorney General and the MSPD seek

to advance. The Attorney General’s unique and broader set of interests will be impaired—if not




                                                 3

         Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 3 of 7
silenced—if he is not allowed to participate in this case. The Court should, therefore, sustain the

Attorney General’s motion to intervene.

        II.     The Attorney General’s intervention motion is timely, and failure to grant
                intervention will cause further delays in this case.

        The parties argue that the Attorney General’s motion is untimely because it comes “at the

end of litigation” (Pl. Br. at p.3) and the parties have “engaged in time-consuming mediation”

(MSPD Br. at p.3). As noted in the Attorney General’s motion, the Attorney General attempted

to learn the details of the mediation process but was rebuffed by the MSPD. The MSPD’s motion

makes much of the fact that one filing in this case disclosed the date when mediation was scheduled

to commence (Doc. 216). However, what the MSPD fails to mention in its opposition brief is that

no document filed with this Court indicated the time, location, or how many days the mediation

would last. And when the Attorney General’s Office asked the MSPD for detailed information

about the mediation, the MSPD refused to disclose it. The MSPD’s conduct has made clear that

the doors to the mediation would be closed to the Attorney General. The MSPD has refused to

meaningfully engage the Attorney General’s Office to ensure that the array of interests the

Attorney General represents are heard.

        Prior to the Eighth Circuit’s decision just months ago in Church v. Missouri, 913 F.3d 736

(8th Cir. 2019), the Attorney General’s Office participated in this case as counsel for two parties

originally named as defendants in this suit. On behalf of those clients, the Attorney General’s

Office asserted that the parties should be dismissed under several theories of sovereign immunity.

Sovereign immunity belongs to a state and can be waived by the state. See id.; Southers v. City of

Farmington, 263 S.W.3d 603, 609 (Mo. banc 2008) (“Full common law sovereign immunity

belongs only to state entities.”). It was in the best interest of those clients to obtain the legal relief




                                                    4

         Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 4 of 7
they were entitled to – dismissal. But the absence of the Attorney General as a party and the

MSPD’s refusal to cooperate has resulted in a void in important interests being represented.

        Here, the Attorney General seeks to intervene as a party with its own stake in the litigation.

Intervention is not untimely simply because there may be some overlap between the interests the

Attorney General seeks to advance and the interests of parties who were previously in this case.

The Attorney General sought to intervene immediately after reviewing the far-reaching proposed

consent judgment, the terms of which were not disclosed to the Attorney General. The Attorney

General has moved swiftly to ensure that his voice is heard before monumental, systemic changes

are made to the prosecution and defense of crimes. The Court, and the parties, should give pause

before moving forward with this case and ensure that all relevant stakeholders have a presence in

this litigation.

        The Attorney General meets the requirements for intervention as a matter of right under

Federal Rule of Civil Procedure 24(a). In addition, this Court should grant permissive intervention

under Rule 24(b). “The principal consideration in ruling on a Rule 24(b) motion is whether the

proposed intervention would unduly delay or prejudice the adjudication of the parties' rights.” S.

Dakota ex rel Barnett v. U.S. Dep't of Interior, 317 F.3d 783, 787 (8th Cir. 2003).

        First, if the Court grants the Attorney General’s motion to intervene, any delay in this case

would not be undue. As the Attorney General noted in its motion, trial is months away and the

Attorney General’s Office has already communicated with the parties throughout this litigation.

The Attorney General believes that any additional discovery could be accommodated by

reasonable adjustments to the scheduling order governing the litigation.

        Second, no party’s rights would be prejudiced by the Attorney General’s intervention. The

MSPD’s opposition brief does not explain how its rights would be prejudiced by allowing the



                                                  5

          Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 5 of 7
Attorney General to intervene; the MSPD instead expresses concern that it may be sued by

individuals who are not being provided with adequate assistance of counsel. But the MSPD’s fears

of litigation do not equate to rights that will be prejudiced by the Attorney General’s presence in

this lawsuit. Similarly, Plaintiffs’ opposition does not clearly explain how their rights will be

prejudiced by the Attorney General’s intervention.

       Given the importance of the issues at stake in this case, including the proposed consent

judgment, all parties will ultimately benefit by ensuring that all stakeholders are present. The

balance of the equities strongly favor the Attorney General’s intervention. On the other hand, if

intervention is denied, this case may still be delayed by appeals, additional motions, and

objections.

                                        CONCLUSION

       For the reasons stated, the Court should sustain the Attorney General’s Motion to Intervene

as a defendant in this case pursuant to Federal Rules of Civil Procedure 24(a)(2) and (b)(1)(B).

                                                     Respectfully submitted,

                                                     ERIC S. SCHMITT
                                                     Attorney General

                                                     /s/ Jeremiah J. Morgan
                                                     Jeremiah J. Morgan
                                                         Deputy Attorney General - Civil
                                                         Missouri Bar No. 50387
                                                     Cristian M. Stevens
                                                         Deputy Attorney General - Criminal
                                                         Missouri Bar No. 48028
                                                     Julie M. Blake
                                                         Deputy Solicitor General
                                                         Missouri Bar No. 69643
                                                     Missouri Attorney General’s Office
                                                     P.O. Box 899
                                                     Jefferson City, MO 65102
                                                     Phone: 573-751-3321; Fax: 573-751-9456



                                                6

         Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 6 of 7
                                                     ATTORNEYS FOR INTERVENOR THE
                                                     MISSOURI ATTORNEY GENERAL

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of June, 2019, a true and correct copy of the foregoing
was filed with the Clerk of the Court using the Court’s online case filing system, and thereby
served on all parties in the case.



                                                     /s/ Jeremiah J. Morgan
                                                     Jeremiah J. Morgan




                                                 7

         Case 2:17-cv-04057-NKL Document 231 Filed 06/11/19 Page 7 of 7
